The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action follows a response filed on October 11, 2022. Claims 1, 17, and 20 have been amended; claim 2 has been cancelled without prejudice; no claims have been added. 
In view of amendments and remarks the rejection of claims 17 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejection of claims 1, 9, 15-16, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (U.S. Patent Application Publication 2019/0337650 A1), the rejection of claims 2-8, and 17 under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication 2019/0337650 A1) as applied to claims 1, 9, 15-16, and 18-20 above, and further in view of Friedrich et al. (US 2017/0233539 A1), and the rejection of claims 10-14 under 35 U.S.C. 103 as being unpatentable as obvious over Johnson as applied to claims 1, 9, 15-16, and 18-20 above.
Applicant’s arguments, see remarks, filed, with respect to the rejection(s) of claims 1 and 3-20 under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (U.S. Patent Application Publication 2019/0337650 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication 2019/0337650 A1) in view of Friedrich et al. (US 2017/0233539 A1).
Claims 1 and 3-20 are pending.

Double Patenting
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.
Claims 1-2 and 6-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 and 17-18 of copending Application No. 16/872,492, for the rationale recited in   of the Office Action dated July 11, 2022.   


Claim Rejections - 35 USC § 103
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication 2019/0337650 A1) in view of Friedrich et al. (US 2017/0233539 A1).
With regard to the limitations of claims 1, 15-16, and 18-20, Johnson discloses a multi-chamber package prepared from a system and method by folding a single web of film material over on itself, for use in laundry and dishwashing application (paragraph [0001]), wherein the single web of film material comprises a flexible, water soluble film material, such as a sheet-like flexible plastic formed of, for example, polyvinyl alcohol (PVA) (paragraph [0041]), which is understood to be a polyvinyl alcohol homopolymer. As shown in FIG. 2A, a multi-chamber (i.e., multicompartment) package, designated 200, comprises two chambers (i.e., compartments) superposed or one on top of the other, wherein a first substance 112A is deposited in the lower chamber and a second substance 112B is deposited in the upper chamber, wherein the lower chamber and upper chamber are separated from one another by film 104A (FIG. 2A and paragraph [0052]), wherein the first and second substances are construed to be laundry or dishwashing detergent compositions (paragraphs [0001], [0040], [0041] and [0050]), and wherein all the chambers are sealed to one another by means of an aqueous fluid (i.e., solvent sealing with water) (paragraphs [0021] and [0056]). 
With regard to the limitations of amended claim 1, Johnson does not disclose that the first polyvinyl alcohol copolymer comprises a first anionic monomer unit, a vinyl alcohol monomer unit, and a vinyl acetate monomer unit.
With regard to the limitations of amended claim 1, Friedrich discloses that water-soluble polymeric films based on PVOH can be subject to changes in solubility characteristics. The acetate group in the co-poly(vinyl acetate vinyl alcohol) polymer is known by those skilled in the art to be hydrolysable by either acid or alkaline hydrolysis. As the degree of hydrolysis increases, a polymer composition made from the PVOH homopolymer resin will have increased mechanical strength but reduced solubility at lower temperatures (e.g., requiring hot water temperatures for complete dissolution). Accordingly, exposure of a PVOH homopolymer resin to an alkaline environment (e.g., resulting from a laundry bleaching additive) can transform the resin from one which dissolves rapidly and entirely in a given aqueous environment (e.g., a cold-water medium) to one which dissolves slowly and/or incompletely in the aqueous environment, potentially resulting in undissolved polymeric residue at the end of a wash cycle (paragraph [0030]).  
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate a vinyl acetate monomer unit as taught by Friedrich in Johnson’s multi-chamber package with reasonable expectation of success (US’539, paragraphs [0055] - [0056]), and thus to arrive at the subject matter of instant claim 1.
With regard to the limitations of claims 2-9, Johnson does not disclose the polyvinyl alcohol copolymer  comprises a first anionic monomer unit, a vinyl alcohol acetate monomer unit, and a vinyl acetate monomer unit as recited in claim 2; first anionic monomer unit comprises an anionic moiety selected from a sulphonate, a carboxylate, or a mixture thereof as recited in claim 3; the carboxylate, is selected from an acrylate, a methacrylate, a maleate, or a mixture thereof as recited in claim 4; the first anionic monomer unit is present in the first polyvinyl alcohol copolymer in an average amount in a range of between about 1 mol. % and about 10 mol. % as recited in claim 5;  the polyvinyl alcohol homopolymer having an average viscosity in a range of between about 4 mPas and about 30 mPas, measured as an about 4% polyvinyl alcohol polymer solution in demineralized water at about 20°C as recited in claim 6; the polyvinyl alcohol homopolymer having an average viscosity in a range of between about 10 mPas and about 25 mPas, measured as an about 4% polyvinyl alcohol polymer solution in demineralized water at about 20°C as recited in claim 7; the polyvinyl alcohol homopolymer having an average degree of hydrolysis in a range of between about 75% and about 99% as recited in claim 8; the total amount of any polyvinyl alcohol homopolymer in the film which is between about 30% and about 95% by weight of the film as recited in claim 9. 
With regard to the limitations of claims 2-9, Friedrich discloses a water-soluble film, e.g., which can be used to form articles such as pouches or packets, including a polyvinyl alcohol (PVOH) polymer, e.g., one or more PVOH homopolymers, one or more PVOH copolymers, and combinations thereof and a combination of at least three plasticizers, and the resulting film exhibits a beneficial combination (e.g., two, three, or four of) of aged tensile strength, aged melting transition delta elevation, aged adhesion value, and/or resistance to seal peeling; and such combinations of properties provide the ability to form film seals that are strong and that retain their water-solubility characteristics (paragraph [0006]). In one class of embodiments, the PVOH polymer will be a partially or fully hydrolyzed PVOH homopolymer including vinyl alcohol monomer units and optionally vinyl acetate monomer units (paragraphs [0033, [0049], claim 32).
The PVOH polymer has a 4% solution viscosity at 20°C. in a range of about 4 cP to about 24 cP (equivalent to about 4 mPas to about 24 mPas) (paragraph [0182]; claim 43). Friedrich exemplifies (example 1) a water-soluble film based on a blend of PVOH homopolymers and three different plasticizers, wherein the PVOH homopolymer blend is a 50 wt. %/50 wt. % blend of a first partially hydrolyzed PVOH homopolymer having a 13 cP (i.e., 13 mPas) 4% solution viscosity and a second partially hydrolyzed PVOH homopolymer having a 23 cP (i.e., 23 mPas) 4% solution viscosity (paragraph [0209]). The PVOH polymer has a degree of hydrolysis in a range of about 75% to about 99% (paragraphs [0062], [0181]; claim 42). The water-soluble polymers (e.g., the PVOH homopolymer) can be included in the film in an amount in a range of about 30 wt.% or 50 wt.% to about 90 wt.% or 95 wt.%, for example (paragraph [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyvinyl alcohol film of Johnson with the polyvinyl alcohol homopolymer of Friedrich which comprises vinyl alcohol monomer units and optionally vinyl acetate monomer units, having a 4% solution viscosity at 20°C. in a range of about 4 mPas to about 24 mPas, e.g., 50 wt. %/50 wt.% blend of a first partially hydrolyzed PVOH homopolymer having a 13 mPas 4% solution viscosity and a second partially hydrolyzed PVOH homopolymer having a 23 mPas 4% solution viscosity, the PVOH homopolymer having a degree of hydrolysis in a range of about 75% to about 99%, and the PVOH homopolymer being included in the film in an amount in a range of about 30 wt.% to about 90 wt.% or 95 wt.%, because such film provides a beneficial combination of aged tensile strength, aged melting transition delta elevation, aged adhesion value, and/or resistance to seal peeling, and such combinations of properties provide the ability to form film seals that are strong and that retain their water-solubility characteristics as taught by Friedrich.
With regard to the limitations of claim 5, it is noted that the amount of the first anionic monomer unit in the first polyvinyl alcohol copolymer is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With regard to the limitations of claims 10-14, Johnson discloses the features as discussed above. Johnson, however, fails to specifically disclose at least three internal compartments as recited in claim 10; at least four internal compartments as recited in claim 11; the single water-soluble film is folded upon itself to create at least about three layers of film as recited in claim 12; the single water-soluble film is folded upon itself to create at least about four layers of film as recited in claim 13; and the single water-soluble film is folded upon itself to create at least about five layers of film as recited in claim 14.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a multi-chamber package from a single water-soluble film comprising at least three or four internal compartments or having at least four or five layers of film because Johnson discloses the production of multi-chamber package, wherein multi or multiple in its plain meaning means "more than one," hence, three-chamber package having at least four layers of water-soluble films, or four-chamber package having at least five layers of water-soluble films would readily be envisaged by a person of ordinary skill in the art. 
With regard to the limitations of claim 17, Johnson does not disclose the seal region comprising a flange region and wherein the first film layer, the second film layer and the third film layer are all at least partially sealed together in the flange region as recited in claim 17.
Friedrich discloses that the pouches and/or packets made from the water-soluble films above comprise multiple compartments, and in multiple compartment embodiments, the packet may be made from one or more films such that any given packet compartment may comprise walls made from a single film or multiple films having differing compositions, the multicompartment pouch comprising at least three walls: an outer upper wall; an outer lower wall; and a partitioning wall, and the partitioning wall is interior to the pouch and is secured to the generally opposing outer walls along a seal line, wherein the seal line is shown in Fig. 1, which is equivalent to the flange region of the present claim 17 (paragraph [0082])..
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyvinyl alcohol film of Johnson with the polyvinyl alcohol homopolymer of Friedrich which comprises a seal line or flange region because the seal line or flange region provides the outer upper wall, the outer lower wall, and the partitioning wall to be secured together, and the seals are strong yet retain their water-solubility characteristics as taught by Friedrich.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention 

before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764